Exhibit 10.1


Consulting Service Contract With Adrian Yeo & Co.


21 April 2008

Mr. King K. Ng
The CEO
Cardtrend International Inc.
800 5th Avenue #4100,
Seattle, WA 98104, USA.

Dear Mr. Ng:

We are pleased to confirm our understanding of the services we are to provide
for the Malaysian subsidiaries of Cardtrend International Inc. for the year
ended 31 December 2008.

We will perform quarterly review for the first 3 quarters and an annual review
for the last quarter (hereafter known as “the Reviews”) on the financial
statements of the subsidiaries of Cardtrend International Inc which are based in
Malaysia. These are; Cardtrend Systems Sdn. Bhd., Interpay Asia Sdn. Bhd., Etop
Services Malaysia Sdn. Bhd. and Payment Business Solutions Sdn. Bhd. (hereafter
known as “the Malaysian Subsidiaries”). The Reviews are solely for the purpose
of your preparation for audit to be performed by your appointed auditor for your
quarterly reporting and annual reporting to the SEC under the US-listed company
requirements. Our duties, responsibilities and fees as statutory auditors of the
Malaysian Subsidiaries in the context of the Malaysian law and requirements are
excluded from this engagement letter.

Our Reviews will be made in accordance with U.S. generally accepted auditing
standards and will include tests of the accounting records of the Malaysian
Subsidiaries and other procedures we consider necessary to enable your appointed
auditor to express an unqualified opinion that the financial statements are
fairly presented, in all material respects, in conformity with U.S. generally
accepted accounting principles. If we determine that an opinion by your auditor
maybe other than unqualified, we will fully discuss the reasons with you in
advance.

Our procedures will include tests of documentary evidence that support the
transactions recorded in the accounts and direct confirmation of cash,
investments, and certain other assets and liabilities by correspondence with
creditors and financial institutions.

Our Reviews include examining, on a test basis, evidence supporting the amounts
and disclosures in the financial statements; therefore, our Reviews will involve
judgment about the number of transactions to be examined and the areas to be
tested. Our Reviews are designed to provide reasonable, rather than absolute,
assurance of detecting misstatements that, in our judgment, could have a
material effect on the financial statements, whether from errors, fraudulent
financial reporting, misappropriation of assets, or violations of laws or
governmental regulations that are attributable to the company or to acts by
management or employees acting on behalf of the company. Our Reviews are not
designed, however, to detect immaterial misstatements or violations of laws or
governmental regulations that do not have a direct and material effect on the
financial statements. Consequently, given the inherent limitations in our
Reviews, there is a risk that material misstatements may exist and not be
detected by us. However, we will inform you of any material errors, fraudulent
financial reporting, or misappropriation of assets that come to our attention.
In addition, we will inform you of any violations of laws or governmental
regulations that come to our attention, unless they are clearly inconsequential.
Our responsibility is, of course, limited to the period covered by each of the
Reviews and does not extend to any later periods for which we are not engaged
under this letter.

 

--------------------------------------------------------------------------------

By your signature below, you acknowledge that you are responsible for the design
and implementation of programs and controls to prevent and detect fraud, and for
informing us about all known or suspected fraud affecting the company that
involves management, employees who have significant roles in internal control,
and others where the fraud could have a material effect on the financial
statements. You are also responsible for informing us of your knowledge of any
allegations of fraud or suspected fraud affecting the company received in
communications from employees, former employees, regulators, or others. In
addition, you are responsible for identifying and ensuring that the company
complies with applicable laws and regulations. By your signature below, you
confirm that you understand your responsibilities as defined in this letter.

Our Reviews will include obtaining an understanding of internal control
sufficient to plan the Reviews and to determine the nature, timing, and extent
of our Review procedures to be performed. Our Reviews are not specifically
designed and cannot be relied on to provide assurance on internal control or to
identify deficiencies in internal control. During the course of our Reviews,
however, we will communicate internal control related matters to you as required
under professional standards.

We understand that you will provide us with the basic information required for
our Reviews and that you are responsible for the accuracy and completeness of
that information. We will advise you about appropriate accounting principles and
their application and will assist in the preparation of your financial
statements, but the responsibility for the financial statements remains with
you. You acknowledge that management is responsible for adjusting the financial
statements to correct material misstatements and for confirming to your
appointed auditor that the effects of any uncorrected misstatements aggregated
by us during the current engagement and pertaining to the latest period
presented are immaterial, both individually and in the aggregate, to the
financial statements taken as a whole. Other management responsibilities include
maintaining adequate records, establishing and maintaining internal controls,
including monitoring ongoing activities, selecting and applying accounting
principles, and safeguarding assets.

We understand that your employees will type all confirmations as maybe requested
by your appointed auditor and will locate any documents or invoices selected by
your appointed auditor for testing.

We expect to begin our Review on the first quarter ending 31 March 2008
approximately on 28 April 2008 and to complete our first Review no later than 10
May 2008.

Our fees for these services will be based on the actual time spent at our
standard hourly rates, plus travel and other out-of-pocket costs, such as report
production, typing, and postage. Our standard hourly rates vary according to the
degree of responsibility involved and the experience level of the personnel
assigned to perform the Reviews. Our invoices for these fees will be rendered on
the day we completed our work and are payable upon presentation. Work may be
suspended if your account becomes overdue and will not be resumed until your
account is paid in full. Based on our preliminary estimates, the fee should
approximate US$3,000 for the each quarterly review and US$8,000 for the year end
review. That estimate is based on anticipated cooperation from your personnel
and the assumption that unexpected circumstances will not be encountered during
our Reviews. If significant additional time is necessary, we will discuss it
with you and arrive at a new fee estimate before we incur the additional costs.

If any dispute arises among the parties hereto, the parties agree first to try
in good faith to settle the dispute by mediation administered by the Senior
Partner of our firm and your Audit Committee, before resorting to litigation.
The costs of any mediation proceeding shall be shared equally by all parties.

Both of us agree that any dispute over fees charged by us will be submitted for
resolution by arbitration in the Kuala Lumpur Centre for Arbitration. Such
arbitration shall be binding and final. IN AGREEING TO ARBITRATION, WE BOTH
ACKNOWLEDGE THAT, IN THE EVENT OF A DISPUTE OVER FEES CHARGED BY US, EACH OF US
IS GIVING UP THE RIGHT TO HAVE THE DISPUTE DECIDED IN A COURT OF LAW BEFORE A
JUDGE OR JURY AND INSTEAD WE ARE ACCEPTING THE USE OF ARBITRATION FOR
RESOLUTION.

 

--------------------------------------------------------------------------------

We appreciate the opportunity to be of service to Cardtrend International Inc.
and believe this letter accurately summarizes the significant terms of our
engagement. If you have any questions, please let us know. If you agree with the
terms of our engagement as described in this letter, please sign the enclosed
copy and return it to us.


Yours faithfully,

 

/s/ KONG JING YEE
Kong Jing Yee
Principal
Adrian Yeo & Co.

 

We hereby agree to the above and hereby engage your firm to perform the Reviews
for our subsidiary companies located in Malaysia.

 

/s/ KING K. NG
Mr. King K. Ng
Cardtrend International Inc.
Chief Executive Office

21 April 2008

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------